Simmons, C. J.
There was evidence upon the question of the defendant’s negligence from which the jury might have found it was at fault; and though the evidence suggests negligence upon the part of the person injured, inasmuch as it does not require a finding that, if negligent at all, his negligence amounted to the absence of ordinary care, the judge should have submitted the case to a jury instead of granting a nonsuit.
Lumpkin, J., dissenting.

Judgment reversed.

Glenn, Slaton & Phillips and J. W. Oox, for plaintiff.
J. B. Gumming and Hillyer, Alexander & Lambd/in, for defendant.